Title: To Thomas Jefferson from Thomas Mann Randolph, 26 January 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir
Richmond
January 26th 1822
The House of delegates by resolution of January 19th called for information concerning “the title by which the commonwealth holds the land included within the limits of the Capitol Square”. As yet I have been able to Procure none worth communicating and take it for granted that the papers, of whatever kind they were, must have been destroyed when Arnold ravaged the town. I find that six whole squares were appropriated for the publick buildings in 1778; five Directors for Public buildings appointed by joint ballot, and buildings of brick or stone, with Porticos prescribed. That the clerk of Henrico was required when called on by the directors. to issue a writ to the Sheriff, for summoning and empanneling 12 freeholders of the vicinage to value all the lots within the said squares. That there are now certain Writs and inquisitions, filed in the office of the Court of Hustings, which must have been transferred from the Henrico Court: the evidence derived from these shews that lots No 3911—3922.—404 and 405 belonging to John Gunn, were valued on the 13th August 1784—391 at £300—392 £191–10. 404. at £600: 405. £191–10 current money. There is nothing at all in Henrico Court on the subject. Perhaps your memory may enable me to make a less meagre communication to the General Assembly, than I am now about to do.I am urging the friends of the University, who are all aback at this moment, to push for the interest claim, which after the dimination  of unfair items here and unseasonable niggardly feelings they may make their good will worth $100.000; and then to get authority to borrow 500 bank shares from the Literary fund, to be replaced in kind to it, when the claim is allowed. The Banks will readily advance upon that pledge all that can be wanted to complete the buildings. The interest which the banks demand as the dividend they pay must still go to the fund will be lost to the university, as the claim on the U.S. does not bear interest. But the Institution will be in progress, and at last its debts must be spunged or it must sink altogether. Why should the commonwealth expect a rent from its real estate appropriated by law to the encouragement of learning and is not sent taken when interest on the paper funds which produced the real estate is demanded? the Legislature of 1817–18 ordered the erection of buildings for ten Professorships, and recognizes appurtinances, it certainly contemplated providing for the work, which otherwise at the  prices of Most sincerely and affectionatelyYousTh: M. Randolph